TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00366-CV



 American Housing Foundation; Credit Realty Partners XI, Ltd.; Austin Fairway Village,
                Ltd.; and Austin Santa Maria Village, Ltd., Appellants

                                                 v.

                          Travis County Appraisal District, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-GN-03-000987, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This Court abated this appeal in 2009 after receiving notice of a related bankruptcy.

See Tex. R. App. P. 8.1, 8.2. After the abatement, no party to this appeal sought reinstatement. See

Tex. R. App. P. 8.3. We have now been informed that the bankruptcy case related to this appeal is

closed and, therefore, have reinstated the appeal.

               On March 9, 2018, the Clerk of this Court sent notice to the parties that this appeal

would be dismissed for want of prosecution unless a status report was filed on or before

March 19, 2018, that provided reason to retain this appeal. See Tex. R. App. P. 42.3(b). To date,

no response has been filed. Accordingly, we dismiss the appeal for want of prosecution.
                                          __________________________________________
                                          Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: June 22, 2018




                                             2